Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 11, 1973, convicting him of criminal possession of a dangerous drug in the sixth degree, upon a plea of guilty, and imposing sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing the period of imprisonment to the time already served. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.